Title: From George Washington to Major General Philip Schuyler, 7 August 1777
From: Washington, George
To: Schuyler, Philip

 

Dr Sir
Camp at German Town [Pa.] August 7h 1777.

Your Favor of the 1st Instant I received last Night—Those of the 26h & 28th Ultimo came safe to Hand and in due Order. As Congress have advised you of their Inclination that you should come to Head Quarters, and as it is probable you will be on your Way when this reaches you I presume it unnecessary for me to enlarge upon the Subject of your several Letters or to add more at this Time than that I am Dr Sir Your most obedt Servant

Go. Washington.

